DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see the remarks and amendments, filed  on 12/13/2021, with respect to Claims 1-20  have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-20 has been withdrawn. 

Claim Objections

Claims 1-20 are objected to because of the following informalities:   

Referring to the claim 1  recites a limitation in lines 8, 9, “determining a degree and direction of circadian cycle adjustment needed for each of the plurality of electronic device users for a response needed in order to meet the common goal” is objected. The reason is circadian cycle has no degree or direction.  So this limitation was not positively recited and leading to ambiguity and indefiniteness. Also, applicant’s remarks and specification of definition of degree and direction is confusing.  Hence, determining a [[degree and direction of]] circadian cycle adjustment needed for each of the plurality of electronic device users for a response needed in order to meet the common goal.”  
Since, claim 1 is objected on indefiniteness, depending claims 2-12 are also objected.

Referring to the claim 12,   recites a limitation in lines 9, 10, “determining a degree and direction of circadian cycle adjustment needed for each of the plurality of electronic device users for a response needed in order to meet the common goal,  is objected. The reason is circadian cycle has no degree or direction.  So this limitation was not positively recited and leading to ambiguity and indefiniteness. Also, applicant’s remarks and specification of definition of degree and direction is confusing.  Hence, objected.   Examiner suggests to applicant to amend this limitation as “determining a [[degree and direction of]] circadian cycle adjustment needed for each of the plurality of electronic device users for a response needed in order to meet the common goal.”  
Claims 8, 11, 15, 17 are objected for the limitation “manner” as they are not positively recited using the limitation “manner”.   It is not clear the scope of this limitation. to interpret.  Hence, Examiner suggest to remove the limitation “a manner” or “manner” from the claims 8, 11, 15 and 17-20 and recite positively wherever applicable.

Appropriate correction is required.
Conclusion

Claims 1-20 are objected.

This application is in condition for allowance except for the following formal matters: 
Claims 1-20 are objected for different reasons.  Appropriate corrections must be made.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        02/22/2022